Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to the specification are approved.  Rejection of the previous office action, not repeated below are withdrawn based upon the amendments and arguments of the applicant.   Responses to the arguments of the applicant are presented after the first rejection they are directed to. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Yoshii JP 2012-182235.
Yoshii JP 2012-182235 (machine translation attached) describes the impregnation of inorganic material into the backside conductive layer of an EUV mask or the chuck due to these 
	With respect to the spraying limitation, the claims are to the mask assembly and the applicant has the burden of showing (product by process, MPEP 2113) that the spraying process resulting in artifacts which make it materially different from the mask formed using other coating techniques for the protective layer.
	The applicant argues that the “detachable” language does not embrace the application of solvents to remove the protective layer by dissolution.  The examiner disagrees, noting that the specification specifically describes the application of solvents and “”cleaning of the second substrate surface with a rinsing fluid”  (prepub at [0026]) and specifically describes the protective structure formed of a material that is completely dissolved in a dissolver fluid (prepub at [0056-0059]).  The prepub of the instant specification does describe “peeling” at [0036,0049] which is a better term for the type of removal argued by the applicant.  The application also describes “de-bonding”.  The argument conflicts with the applicant’s own specification, which describe the dissolver fluid as being and organic solvent [0057], acid or other etchant [0058].  The applicant argues that the spraying forms a non-uniform coating. This argument is not persuasive, particularly given the lack of evidence that sprayed coatings are necessarily non-.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Abe et al. JP 2012-009537.
Abe et al. JP 2012-009537 (machine translation attached) teaches a quartz substrate (2) provided with a Mo/Si multilayered reflective layer (3), a Si capping layer (4), a CrN buffer layer (5) was formed, a TaBN absorber layer (6) was formed, a thick Au conductive layer (7) was formed on the backside, the absorber layer and buffer layer was then patterned using a photoresist and dry etching [0050-0053]. Example 2 teaches a quartz substrate (2) provided with a Mo/Si multilayered reflective layer (3), a Si capping layer (4), a CrN buffer layer (5) was formed, a TaBN absorber layer (6) was formed, a Cr layer (8) and a thick Au conductive layer (9) was formed on the backside, the absorber layer and buffer layer was then patterned using a photoresist and dry etching [0054-0056].  The thick conductive layer is relatively soft and thicker than the size of the foreign material/particles, so any particles/foreign substances are impregnated/encapsulated by the chucking process [0039-0040].
The applicant argues that the “detachable” language does not embrace the application of solvents to remove the protective layer by dissolution.  The examiner disagrees, noting that the specification specifically describes the application of solvents and “”cleaning of the second substrate surface with a rinsing fluid”  (prepub at [0026]) and specifically describes the protective structure formed of a material that is completely dissolved in a dissolver fluid (prepub .
Claims 1-3,7-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshii JP 2012-182235 and Abe et al. JP 2012-009537.
It would have been obvious to one skilled in the art to modify the process of Abe et al. JP 2012-009537 by replacing the thick gold layer with the conductive layer (104)/polymeric protective layer (105)  which fulfills the same function, but is less expensive than the thick gold prior to patterning the absorber layer and removing it from the patterned mask using a solvent or the like when it has become too damaged/impregnated with foreign material through use in chucking as taught in Yoshii JP 2012-182235 at [0012-0014]. 
The rejection stands for the reasons above. Additionally, Yoshii clearly teaches that when the conductive layer is too impregnated with foreign particles from (repeated) chucking it is removed.  As the patterned mask with the patterned absorber is chucked (rather than the mask blank with an unpatterned absorber), the removal of the layers on the backside of the mask occurs after the patterning of the absorber.   The application in any manner uses chemical bonding between the applied layer and the substrate.  If the applicant wishes to specify a protective layer is produced and then bonded to the mask, the applicant should use language .

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshii JP 2012-182235, in view of Tanaka 20130323928.
Tanaka 20130323928 teaches with respect to figures 8 and 9, a circular frame (14) with a square opening useful for cleaning the backside of an EUV photomask (MS) substrate.  This can be used with a pellicle on the front surface as illustrated in figure 8 [0090,0091,0119-0126].  
	It would have been obvious to one skilled in the art to modify the teachings of Yoshii JP 2012-182235 by holding the mask in a holder designed for use while cleaning the backside of EUV masks as taught by Tanaka 20130323928 while cleaning the mask.
Tanaka 20130323928 teaches much more than that described in the applicant’s arguments and the applicant does not address the cited teaching in the arguments.

Claims 1-3,6-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshii JP 2012-182235 and Abe et al. JP 2012-009537, in view of Tanaka 20130323928.
It would have been obvious to one skilled in the art to modify the teachings of Yoshii JP 2012-182235 and Abe et al. JP 2012-009537 by holding the masks rendered obvious by the combination in a holder designed for use while cleaning the backside of EUV masks as taught by Tanaka 20130323928 while cleaning the mask.
	The rejection stands for the reasons above without further comment as the applicant did not advance arguments beyond those addressed above.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka 20130323928 and Miyata et al JP 03-071134.
Miyata et al. JP 03-071134 (abstract and underlying text) teaches pellicles with membranes (1) mounted on frames (2) on both sides of the mask adhered using adhesives (3,4). 

    PNG
    media_image1.png
    133
    259
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art to modify the teachings of figure 8 of Tanaka 20130323928 by providing a protective pellicle on the backside as well as the front of the EUV mask attached via adhesive layers as this is old and well known in the art and has the advantage of preventing particle deposition on the backside of the mask.
The pellicle membrane is considered to be a carrier/carrier tape.
The rejection stands for the reasons above without further comment as the applicant did not advance arguments beyond those addressed above.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshii JP 2012-182235, in view of Tanaka 20130323928 and Miyata et al JP 03-071134.
It would have been obvious to one skilled in the art to modify the teachings of Yoshii JP 2012-182235 providing a protective pellicle on both sides of the EUV mask attached via adhesive layers as this is old and well known in the art and has the advantage of preventing 
The pellicle membrane is considered to be a carrier/carrier tape.
The rejection stands for the reasons above without further comment as the applicant did not advance arguments beyond those addressed above.

Claims 1,3,11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee 20130236818.
Lee 20130236818 teaches with respect to figure 2A and 2B, an EUV mask with a conductive layer (20) on the backside. The conductive layer can be a metal, silver wires, ITO or a conductive polymer [0055]. 
	It would have been obvious to one skilled in the art to forms the mask of figures 2A and 2B by providing a polymeric conductive layer based upon the teachings at [0055]. 
	Lee teaches much more than that described in the applicant’s arguments and the applicant does not address the cited teaching in the arguments. The rejection stands for the reasons above without further comment as the applicant did not advance arguments beyond those addressed above.

Claims 1,3-5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee 20130236818, in view of Kamiya JP 2010-168474.
Kamiya JP 2010-168474 (machine translation attached) teaches a protective film for a photomask, which is adhered via a pressure sensitive adhesive layer and provided with a release layer [0003]. The protective film includes a layer (C1), formed of a conductive polymer [0017-
	It would have been obvious to one skilled in the art to modify the mask of Lee 20130236818 by providing the conductive polymer via and adhesive layer as taught by Kamiya JP 2010-168474 as this is a known methods for easily providing a conductive polymer layer to a photomask. 
Kamiya JP 2010-168474 teaches much more than that described in the applicant’s arguments and the applicant does not address the cited teaching in the arguments.  The rejection stands for the reasons above without further comment as the applicant did not advance arguments beyond those addressed above.

Claims 1-5,7-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee 20130236818, in view of Kamiya JP 2010-168474, further in view of Yoshii JP 2012-182235 and Abe et al. JP 2012-009537.
In addition to the basis above, it would have been obvious to modify the teachings of Lee 20130236818 and Kamiya JP 2010-168474, by adding the polymeric conductive layer before the patterning of the absorber layer as taught in Abe et al. JP 2012-009537 and to remove the protective layer after too many foreign particles are impregnated in them as taught by Yoshii JP 2012-182235. 
The rejection stands for the reasons above without further comment as the applicant did not advance arguments beyond those addressed above.
Claims 11-13 are allowed.   These process claims require the protective layer applied to the backside of the reflective (EUV) photomask to be applied by spraying.  This is not taught in the prior art of record.  The examiner notes that there is no evidence that the use of the spraying necessarily results in non-uniform coatings, nor does the specification support this argued position.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 13, 2021